DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 29, 2020 and November 9, 2021 have been considered by the Examiner and made of record in the application file.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing unit” and “wireless communication module”,  in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, as disclosed in fig. 3 component 130 (computing unit) and component 110 (on-board communication unit).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (US 2019/0293748 A1) in view of Uchiyama et al. (US 2021/0266715 A1), and in further view of Jiang et al. (US 2018/0302280 A1).
Consider claim 1, Gulati et al. show and disclose an apparatus for use in a first transportation vehicle, the apparatus comprising: a localization device to determine a position of the first transportation vehicle; a computing unit (UEs 120 [fig. 12, paragraph 59]); and a wireless communication module for wireless communication with a surrounding transportation vehicle, a network management station and a road infrastructure station (A side channel (e.g., a V2X communication channel or cellular communications) may be used to communicate the vehicle's location and the parameter pattern (or codeword) being used; the information of the set of codewords being used in the proximity of the UE 120 is conveyed to the UE 120 (e.g., an automobile) by direct communication with a network entity (e.g., a base station 110, or roadside unit (RSU), or another UE 120) [paragraphs 110, 112]), and wherein the wireless communication module transmits the table to a surrounding transportation vehicle or to a network management station (A UE 120 (e.g., a vehicle) may use the side information (e.g., the broadcast information) received from other vehicles indicating the parameter pattern (or codeword) being used by the other vehicles, the locations of the other vehicles, the location of the UE 120, or some combination of this information to determine the set of codewords being used in the proximity of the UE 120 (e.g., according to some proximity threshold or definition); the information of the set of codewords being used in the proximity of the UE 120 is conveyed to the UE 120 (e.g., an automobile) by direct communication [paragraph 112]).
However, Gulati et al. fail to specifically disclose wherein the computing unit calculates a table containing predicted positions of the first transportation vehicle in space and/or time indicating the respective planned transmission characteristics for the signal transmissions from the first transportation vehicle to the road infrastructure station at the predicted positions, and wherein the wireless communication module transmits the table.
In the same field of endeavor, Uchiyama et al. show and disclose wherein the computing unit calculates a table containing predicted positions of the first transportation vehicle in space and/or time (position prediction unit 222 predicts the current position or the position in the future for a predetermined time on the basis of the time-series own terminal position information stored in the own terminal position information storage unit 215 and the route information supplied from the route planning unit 161 [paragraph 170]) indicating the respective planned transmission characteristics for the signal transmissions from the first transportation vehicle to the road infrastructure station at the predicted positions, and wherein the wireless communication module transmits the table (a mapping table that maps the communication type, parameters, and communication quality according to the position information is generated, and the mapping table is distributed to each vehicle (each terminal) so that the optimum communication can be selected on the basis of the information in the mapping table corresponding to the predicted position; communication parameters to be set include, for example, a frequency band used, a communication link, beam steering, modulation and coding set (MCS) [paragraphs 170, 195, 291]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to map communication parameters with position information and distribute this information within a vehicle communication network as taught by Uchiyama et al. in the system of Gulati et al., in order to select communication parameters that will mitigate interference in a vehicular communication system.
However, Gulati et al., as modified by Uchiyama et al., fail to explicitly disclose wherein the computing unit determines a distance of the first transportation vehicle to the road infrastructure station.
In the same field of endeavor, Jiang et al. show and disclose wherein the computing unit determines a distance of the first transportation vehicle to the road infrastructure station (the first motor vehicle 205 may determine a distance between the first motor vehicle 205 and the RSU 215. The first motor vehicle 205 may update positioning information, such as a Global Positioning System (GPS) location, based at least in part on the determined distance [paragraph 91]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to determine the distance between a vehicle and RSU in a vehicle based communication system as taught by Jiang et al. in the system of Gulati et al., as modified by Uchiyama, in order to update the positioning of a vehicle within a vehicular communication system.
Consider claim 2, and as applied to claim 1 above, Gulati et al. show and disclose the claimed invention except wherein the localization device comprises a sensor for detecting the position of the road infrastructure station and/or a navigation system in which the position of the road infrastructure station is recorded.
In the same field of endeavor, Uchiyama et al. show and disclose wherein the localization device comprises a sensor for detecting the position of the road infrastructure station and/or a navigation system in which the position of the road infrastructure station is recorded (the data acquisition unit 102 includes various sensors for detecting the current position of the own car; the data acquisition unit 102 includes a global navigation satellite system (GNSS) receiver that receives a GNSS signal from a GNSS satellite, or the like; geographical environment, based on the position information of the vehicle 11, which is another car, and the RSU 12 stored in the another terminal information storage unit 213 [paragraphs 129, 175]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to determine the position of an RSU as taught by Uchiyama et al. in the system of Gulati et al., in order to select communication methods or parameters in a vehicular communication system.
Consider claim 3, and as applied to claim 1 above, Gulati et al. show and disclose the claimed invention except a multi antenna array for adjusting beam characteristics for the signal transmissions for the wireless communication from the first transportation vehicle to the road infrastructure station with the help of a beamforming or beamsteering technique.
In the same field of endeavor, Uchiyama et al. show and disclose a multi antenna array for adjusting beam characteristics for the signal transmissions for the wireless communication from the first transportation vehicle to the road infrastructure station with the help of a beamforming or beamsteering technique (when the formation of the communication link is requested, the angle of a beam in beamforming can be specified by providing the information of the traveling direction of the vehicle 11-101 when viewed from the vehicle 11-102; [paragraphs 239, 244]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to perform beamsteering based on the traveling direction of vehicles as taught by Uchiyama et al. in the system of Gulati et al., in order to control communication with another terminal in a vehicular communication system.
Consider claim 4, the combination of Gulati et al. and Uchiyama et al., as modified by Jiang et al., shows and discloses the claimed invention as applied to claim 1 above, and in addition, Gulati et al. further disclose a transportation vehicle (vehicle 620 may be an example of a UE 120 [paragraph 91]).
Consider claim 5, and as applied to claim 1 above, Gulati et al. show and disclose the claimed invention except wherein the table is transmitted to a road side unit which forwards the table to the surrounding transportation vehicle.
In the same field of endeavor, Uchiyama et al. show and disclose wherein the table is transmitted to a road side unit which forwards the table to the surrounding transportation vehicle (a mapping table that maps the communication type, parameters, and communication quality according to the position information is generated, and the mapping table is distributed to each vehicle (each terminal) so that the optimum communication can be selected on the basis of the information in the mapping table corresponding to the predicted position [paragraphs 170, 195, 291]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to map communication parameters with position information and distribute this information within a vehicle communication network as taught by Uchiyama et al. in the system of Gulati et al., in order to select communication methods or parameters in a vehicular communication system.
Consider claim 6, and as applied to claim 1 above, Gulati et al. show and disclose the claimed invention except wherein the table is calculated to comprise entries for the points in time and/or the positions in space the first transportation vehicle intends to make signal transmissions for the communication with the road infrastructure station and/or the beam characteristics of the planned signal transmissions.
In the same field of endeavor, Uchiyama et al. show and disclose wherein the table is calculated to comprise entries for the points in time and/or the positions in space the first transportation vehicle intends to make signal transmissions for the communication with the road infrastructure station and/or the beam characteristics of the planned signal transmissions (a mapping table that maps the communication type, parameters, and communication quality according to the position information is generated, and the mapping table is distributed to each vehicle (each terminal) so that the optimum communication can be selected on the basis of the information in the mapping table corresponding to the predicted position; communication parameters to be set include, for example, a frequency band used, a communication link, beam steering, modulation and coding set (MCS) [paragraphs 170, 195, 291]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a table mapping communication parameters with position information as taught by Uchiyama et al. in the system of Gulati et al., in order to select communication methods or parameters in a vehicular communication system.
Consider claim 7, and as applied to claim 6 above, Gulati et al. show and disclose the claimed invention except wherein the adjusting of the characteristics of the beam comprises adjusting the direction of the beam and/or adjusting the signal strength of the beam.
In the same field of endeavor, Uchiyama et al. show and disclose wherein the adjusting of the characteristics of the beam comprises adjusting the direction of the beam and/or adjusting the signal strength of the beam (when the formation of the communication link is requested, the angle of a beam in beamforming can be specified by providing the information of the traveling direction of the vehicle 11-101 when viewed from the vehicle 11-102, and it is possible to realize high-speed switching when the communication link is switched [paragraphs 239, 247]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to adjust the angle of the beam based on traveling direction as taught by Uchiyama et al. in the system of Gulati et al., in order to select communication methods or parameters in a vehicular communication system.
Consider claim 8, and as applied to claim 1 above, Gulati et al. show and disclose the claimed invention except wherein the adjusting of the signal transmission characteristics for signal transmissions from the surrounding transportation vehicle when performed in the surrounding transportation vehicle comprises adjusting the characteristics of a beam for the signal transmissions from the surrounding transportation vehicle.
In the same field of endeavor, Uchiyama et al. show and disclose wherein the adjusting of the signal transmission characteristics for signal transmissions from the surrounding transportation vehicle when performed in the surrounding transportation vehicle comprises adjusting the characteristics of a beam for the signal transmissions from the surrounding transportation vehicle (vehicle 11-103 selects the vehicle 11-104 as the communication target on the basis of the positional relationship between the position information of the another terminal based on the another terminal information in the vicinity and the own terminal position information; the own terminal control unit 223 of the vehicle 11-103 sets a range Z31 in which the vehicle 11-104, which is a communication target, exists as the beam steering area with respect to its own traveling direction;  the own terminal control unit 223 sets, for example, a range Z31 of 10 to 30 degrees on the right side of the drawing as a beam steering area with respect to its own traveling direction [paragraphs 246, 247]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to adjust the range of the beam based on traveling direction as taught by Uchiyama et al. in the system of Gulati et al., in order to select communication methods or parameters in a vehicular communication system.
Consider claim 9, the combination of Gulati et al. and Uchiyama et al., as modified by Jiang et al., shows and discloses the claimed invention as applied to claim 1 above, and in addition, Gulati et al. further disclose wherein the adjusting of the transmission characteristics from the surrounding transportation vehicle when performed in the network management station comprises scheduling the signal transmissions from the surrounding transportation vehicle so the signal transmissions do not interfere with the planned signal transmissions for the wireless communication from the first transportation vehicle to the road infrastructure station (a first UE 120 is functioning as a scheduling entity, and other UEs 120 utilize resources scheduled by the first UE 120 for wireless communication; each UE 120 may transmit indications of the waveform parameters used by that UE 120, such that the nearby UEs 120 can identify the other radar waveforms and reduce the interference caused by these waves; a UE 120 may vary its waveform and/or waveform parameters for at least a subset of chirps based on the selected parameters for nearby UEs 120 to achieve interference shaping, suppression, or both [paragraphs 63, 82]).
Consider claim 10, the combination of Gulati et al. and Uchiyama et al., as modified by Jiang et al., shows and discloses the claimed invention as applied to claim 1 above, and in addition, Gulati et al. further disclose wherein the network management station is part of a mobile communication network base station or a road side unit (UE 120 (e.g., an automobile) by direct communication with a network entity (e.g., a base station 110, or roadside unit (RSU), or another UE 120); SUs may be examples of radio base stations installed along the side of the road or at intersections [paragraphs 112, 114]).
Consider claim 11, and as applied to claim 1 above, Gulati et al., as modified by Uchiyama et al., show and disclose the claimed invention except wherein the position of the road infrastructure station is detected by a sensor with which the first transportation vehicle is equipped and/or by a map of a navigation system with which the first transportation vehicle is equipped and in which the position of the road infrastructure station is recorded.
In the same field of endeavor, Jiang et al. show and disclose wherein the position of the road infrastructure station is detected by a sensor with which the first transportation vehicle is equipped and/or by a map of a navigation system with which the first transportation vehicle is equipped and in which the position of the road infrastructure station is recorded (the location of the RSU 215 may be included in the configuration or may be retrieved (e.g., from a memory) based at least in part on the transmitter identifier [paragraphs 97, 98, 119]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to look up a known location of a RSU as taught by Jiang et al. in the system of Gulati et al., as modified by Uchiyama, in order to update the positioning of a vehicle within a vehicular communication system.
Consider claim 12, Gulati et al. show and disclose A method for a wireless communication from a first transportation vehicle to a road infrastructure station (the information of the set of codewords being used in the proximity of the UE 120 is conveyed to the UE 120 (e.g., an automobile) by direct communication with a network entity (e.g., a base station 110, or roadside unit (RSU), or another UE 120) [paragraphs 110, 112]); determining a position of the first transportation vehicle (A side channel (e.g., a V2X communication channel or cellular communications) may be used to communicate the vehicle's location and the parameter pattern (or codeword) being used; the information of the set of codewords being used in the proximity of the UE 120 is conveyed to the UE 120 (e.g., an automobile) by direct communication with a network entity (e.g., a base station 110, or roadside unit (RSU), or another UE 120) [paragraphs 110, 112]), and adjusting transmission characteristics for the signal transmissions from the surrounding transportation vehicle so that interference between the planned signal transmissions for the wireless communication of the first transportation vehicle to the road infrastructure station and signal transmissions of the surrounding transportation vehicle is reduced (each UE 120 may transmit indications of the waveform parameters used by that UE 120, such that the nearby UEs 120 can identify the other radar waveforms and reduce the interference caused by these waves; a UE 120 may vary its waveform and/or waveform parameters for at least a subset of chirps based on the selected parameters for nearby UEs 120 to achieve interference shaping, suppression, or both [paragraphs 63, 82]).
However, Gulati et al. fail to specifically disclose calculating a table containing predicted positions of the first transportation vehicle in space and/or time indicating the respective planned transmission characteristics for the signal transmissions from the first transportation vehicle to the road infrastructure station at the predicted positions; transmitting the table to a surrounding transportation vehicle or to a network management station; evaluating the table in the surrounding transportation vehicle or the network management station.
In the same field of endeavor, Uchiyama et al. show and disclose calculating a table containing predicted positions of the first transportation vehicle in space and/or time indicating the respective planned transmission characteristics for the signal transmissions from the first transportation vehicle to the road infrastructure station at the predicted positions (position prediction unit 222 predicts the current position or the position in the future for a predetermined time on the basis of the time-series own terminal position information stored in the own terminal position information storage unit 215 and the route information supplied from the route planning unit 161; a mapping table that maps the communication type, parameters, and communication quality according to the position information is generated, and the mapping table is distributed to each vehicle (each terminal) so that the optimum communication can be selected on the basis of the information in the mapping table corresponding to the predicted position [paragraphs 170, 195, 291]); transmitting the table to a surrounding transportation vehicle or to a network management station (the mapping table is distributed to each vehicle (each terminal) so that the optimum communication can be selected on the basis of the information in the mapping table corresponding to the predicted position [paragraphs 170, 195, 291]); evaluating the table in the surrounding transportation vehicle or the network management station (controlling the communication on the basis of the predicted geographical information, but information of the actual communication state of another terminal is created in a database according to the geographical information, and on the basis of the database, a mapping table that maps the communication type, parameters, and communication quality according to the position information may be generated, and the optimum communication may be selected by using this mapping table [paragraph 290]); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to map communication parameters with position information and distribute this information within a vehicle communication network as taught by Uchiyama et al. in the system of Gulati et al., in order to select communication parameters that will mitigate interference in a vehicular communication system.
However, Gulati et al., as modified by Uchiyama et al., fail to explicitly disclose determining a distance of the first transportation vehicle to the road infrastructure station.
In the same field of endeavor, Jiang et al. show and disclose determining a distance of the first transportation vehicle to the road infrastructure station (the first motor vehicle 205 may determine a distance between the first motor vehicle 205 and the RSU 215. The first motor vehicle 205 may update positioning information, such as a Global Positioning System (GPS) location, based at least in part on the determined distance [paragraph 91]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to determine the distance between a vehicle and RSU in a vehicle based communication system as taught by Jiang et al. in the system of Gulati et al., as modified by Uchiyama, in order to update the positioning of a vehicle within a vehicular communication system.
Consider claim 13, and as applied to claim 12 above, Gulati et al. show and disclose the claimed invention except wherein the table is transmitted to a road side unit which forwards the table to the surrounding transportation vehicle.
In the same field of endeavor, Uchiyama et al. show and disclose wherein the table is transmitted to a road side unit which forwards the table to the surrounding transportation vehicle (a mapping table that maps the communication type, parameters, and communication quality according to the position information is generated, and the mapping table is distributed to each vehicle (each terminal) so that the optimum communication can be selected on the basis of the information in the mapping table corresponding to the predicted position [paragraphs 170, 195, 291]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to map communication parameters with position information and distribute this information within a vehicle communication network as taught by Uchiyama et al. in the system of Gulati et al., in order to select communication methods or parameters in a vehicular communication system.
Consider claim 14, and as applied to claim 12 above, Gulati et al. show and disclose the claimed invention except wherein the table is calculated to comprise entries for the points in time and/or the positions in space the first transportation vehicle intends to make signal transmissions for the communication with the road infrastructure station and/or the beam characteristics of the planned signal transmissions.
In the same field of endeavor, Uchiyama et al. show and disclose wherein the table is calculated to comprise entries for the points in time and/or the positions in space the first transportation vehicle intends to make signal transmissions for the communication with the road infrastructure station and/or the beam characteristics of the planned signal transmissions (a mapping table that maps the communication type, parameters, and communication quality according to the position information is generated, and the mapping table is distributed to each vehicle (each terminal) so that the optimum communication can be selected on the basis of the information in the mapping table corresponding to the predicted position; communication parameters to be set include, for example, a frequency band used, a communication link, beam steering, modulation and coding set (MCS) [paragraphs 170, 195, 291]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a table mapping communication parameters with position information as taught by Uchiyama et al. in the system of Gulati et al., in order to select communication methods or parameters in a vehicular communication system.
Consider claim 15, and as applied to claim 14 above, Gulati et al. show and disclose the claimed invention except wherein the adjusting of the characteristics of the beam comprises adjusting the direction of the beam and/or adjusting the signal strength of the beam.
In the same field of endeavor, Uchiyama et al. show and disclose wherein the adjusting of the characteristics of the beam comprises adjusting the direction of the beam and/or adjusting the signal strength of the beam (when the formation of the communication link is requested, the angle of a beam in beamforming can be specified by providing the information of the traveling direction of the vehicle 11-101 when viewed from the vehicle 11-102, and it is possible to realize high-speed switching when the communication link is switched [paragraphs 239, 247]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to adjust the angle of the beam based on traveling direction as taught by Uchiyama et al. in the system of Gulati et al., in order to select communication methods or parameters in a vehicular communication system.
Consider claim 16, and as applied to claim 12 above, Gulati et al. show and disclose the claimed invention except wherein the adjusting of the signal transmission characteristics for signal transmissions from the surrounding transportation vehicle when performed in the surrounding transportation vehicle comprises adjusting the characteristics of a beam for the signal transmissions from the surrounding transportation vehicle.
In the same field of endeavor, Uchiyama et al. show and disclose wherein the adjusting of the signal transmission characteristics for signal transmissions from the surrounding transportation vehicle when performed in the surrounding transportation vehicle comprises adjusting the characteristics of a beam for the signal transmissions from the surrounding transportation vehicle (vehicle 11-103 selects the vehicle 11-104 as the communication target on the basis of the positional relationship between the position information of the another terminal based on the another terminal information in the vicinity and the own terminal position information; the own terminal control unit 223 of the vehicle 11-103 sets a range Z31 in which the vehicle 11-104, which is a communication target, exists as the beam steering area with respect to its own traveling direction;  the own terminal control unit 223 sets, for example, a range Z31 of 10 to 30 degrees on the right side of the drawing as a beam steering area with respect to its own traveling direction [paragraphs 246, 247]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to adjust the range of the beam based on traveling direction as taught by Uchiyama et al. in the system of Gulati et al., in order to select communication methods or parameters in a vehicular communication system.
Consider claim 17, the combination of Gulati et al. and Uchiyama et al., as modified by Jiang et al., shows and discloses the claimed invention as applied to claim 12 above, and in addition, Gulati et al. further disclose wherein the adjusting of the transmission characteristics from the surrounding transportation vehicle when performed in the network management station comprises scheduling the signal transmissions from the surrounding transportation vehicle so the signal transmissions do not interfere with the planned signal transmissions for the wireless communication from the first transportation vehicle to the road infrastructure station (a first UE 120 is functioning as a scheduling entity, and other UEs 120 utilize resources scheduled by the first UE 120 for wireless communication; each UE 120 may transmit indications of the waveform parameters used by that UE 120, such that the nearby UEs 120 can identify the other radar waveforms and reduce the interference caused by these waves; a UE 120 may vary its waveform and/or waveform parameters for at least a subset of chirps based on the selected parameters for nearby UEs 120 to achieve interference shaping, suppression, or both [paragraphs 63, 82]).
Consider claim 18, the combination of Gulati et al. and Uchiyama et al., as modified by Jiang et al., shows and discloses the claimed invention as applied to claim 12 above, and in addition, Gulati et al. further disclose wherein the network management station is part of a mobile communication network base station or a road side unit (UE 120 (e.g., an automobile) by direct communication with a network entity (e.g., a base station 110, or roadside unit (RSU), or another UE 120); SUs may be examples of radio base stations installed along the side of the road or at intersections [paragraphs 112, 114]).
Consider claim 19, and as applied to claim 12 above, Gulati et al. show and disclose the claimed invention except wherein the position of the road infrastructure station is detected by a sensor with which the first transportation vehicle is equipped and/or by a map of a navigation system with which the first transportation vehicle is equipped and in which the position of the road infrastructure station is recorded.
In the same field of endeavor, Uchiyama et al. show and disclose wherein the position of the road infrastructure station is detected by a sensor with which the first transportation vehicle is equipped and/or by a map of a navigation system with which the first transportation vehicle is equipped and in which the position of the road infrastructure station is recorded (the data acquisition unit 102 includes various sensors for detecting the current position of the own car; the data acquisition unit 102 includes a global navigation satellite system (GNSS) receiver that receives a GNSS signal from a GNSS satellite, or the like; geographical environment, based on the position information of the vehicle 11, which is another car, and the RSU 12 stored in the another terminal information storage unit 213 [paragraphs 129, 175]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to determine the position of an RSU as taught by Uchiyama et al. in the system of Gulati et al., in order to select communication methods or parameters in a vehicular communication system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Jiang et al. (US 2018/0075746 A) show and disclose beamform data corresponds to a mapping of a path between a vehicle UE and a base station or another vehicle, and the beamform vector includes a respective phase and amplitude corresponding to each of a plurality of antennas coupled to the vehicle UE. The beam generation circuitry is then configured to generate a beam in accordance with the beamform vector such that the beam has a direction consistent with the path between the vehicle UE and the base station or another vehicle, reading on the claimed “adjusting beam characteristics for the signal transmissions for the wireless communication from the first transportation vehicle to the road infrastructure station with the help of a beamforming or beamsteering technique,” (see paragraphs 6, 26, 28, 81).

Wu et al. (US 2019/0380121 A1) show and disclose transmitting, to a relay node, a first predicted motion of a first vehicle including the first wireless communication device having a first established communication channel with the relay node; the motion determining component 1030 may independently predict vehicle movement based on, for example, sensors and/or a navigation function; the transmission and/or reception beam may be based on a relative position of the UE and the other UE at the time of the communication condition, reading on the claimed “calculates a table containing predicted positions of the first transportation vehicle in space and/or time; adjusting beam characteristics for the signal transmissions for the wireless communication from the first transportation vehicle to the road infrastructure station with the help of a beamforming or beamsteering technique,” (see paragraphs 8, 47, 50).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/           Examiner, Art Unit 2641